[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            DEC 2, 2008
                             No. 08-10610
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                  D. C. Docket No. 05-00037-CR-BAE-6

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

EARL TYRONE PITTMAN,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                           (December 2, 2008)

Before TJOFLAT, DUBINA and HILL, Circuit Judges.

PER CURIAM:
      Jerry N. Cadle, appointed counsel for Earl Tyrone Pittman in this direct

criminal appeal, moved to withdraw from further representation and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). This court denied that motion and required counsel to supplement the

record with transcripts and either renew his motion under Anders or file a merits

brief. Appellant has moved for permission to file a pro se brief, which the court

hereby grants.

      We have now carefully reviewed the supplemental record material,

appellant’s pro se brief, and counsel’s renewed motion to withdraw for want of

arguable appellate issues.

      Our review confirms that there are no issues of arguable merit on appeal.

Therefore, counsel’s motion to withdraw is GRANTED, and Pittman’s conviction

and sentence are AFFIRMED.




                                         2